

109 HR 3810 IH: Mount Soledad Veterans Memorial Preservation Act
U.S. House of Representatives
2014-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3810IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2014Mr. Hunter introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the conveyance of the Mt. Soledad Veterans Memorial in San Diego, California.1.Short titleThis Act may be cited as the Mount Soledad Veterans Memorial Preservation Act.2.Land conveyance, Mt. Soledad Veterans Memorial, San Diego, California(a)Conveyance authorizedThe Secretary of Defense may convey, without consideration, to the Mount Soledad Memorial Association, Inc. (in this section referred to as the Association), all right, title, and interest of the United States in and to the Mt. Soledad Veterans Memorial which—(1)is located within the Soledad Natural Park in San Diego, California;(2)was acquired by the United States pursuant to section 2 of Public Law 109–272 (120 Stat. 770; 16 U.S.C. 431 note); and(3)is maintained by the Secretary of Defense through a memorandum of understanding with the Association.(b)Legal descriptionThe legal description of the Mt. Soledad Veterans Memorial is provided in section 2(d) of Public Law 109–272.(c)Payment of costs of conveyance(1)Payment requiredThe Secretary of Defense shall require the Association to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the Association in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Association.(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.(d)Additional termsThe Secretary of Defense may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.